--------------------------------------------------------------------------------

Exhibit 10.6


NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated  September 4, 2008 (the "Non-Competition
Agreement"), is by and among Rick’s Cabaret International, Inc., a Texas
corporation, (“Rick’s”),  its wholly owned subsidiary, RCI Entertainment (Las
Vegas), Inc., a Nevada corporation (the “Buyer”) and Frank Lovaas (“Lovaas”).


W I T N E S S E T H:


WHEREAS, the parties entered into an Asset Purchase Agreement dated April 17,
2008 , as subsequently amended (the “Asset Purchase Agreement”), between the
Buyer, Rick’s, DI Food and Beverage of Las Vegas, LLC, a Nevada limited
liability company (the “Seller”) and Harold Danzig (“Danzig”), Dennis DeGori
(“DeGori”) and Lovaas pursuant to which Buyer will acquire substantially all of
the assets of Seller in accordance with the terms and conditions thereof (the
“Transaction”); and


WHEREAS, Seller owns and operates an adult entertainment cabaret known as
“SCORES” (“SCORES” or the “Business”), located at 3355 Procyon Street, Las
Vegas, Nevada 89102 (the “Real Property”); and


WHEREAS, pursuant to the terms and condition of the Asset Purchase Agreement,
Seller has agreed to sell to Buyer all of the assets related to the Business
(the “Acquisition”); and


WHEREAS, Lovaas is a member of the Seller and will benefit from the Transaction;
and


WHEREAS, in connection with the Transaction, Buyer has agreed to pay Seller
consideration as more fully described in the Asset Purchase Agreement; and


WHEREAS, Buyer and Rick’s require that Lovaas enter into this Non-Competition
Agreement as a condition to Buyer and Rick’s entering into the Transaction; and


WHEREAS, Lovaas agrees to enter into this Non-Competition Agreement in
consideration of acts and payments on the part of Buyer and Rick’s as
contemplated by the Transaction and by this Non-Competition Agreement; and


WHEREAS, all terms not defined herein shall have the meaning set forth in the
Asset Purchase Agreement.


NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           Definitions.  "Trade Secrets and other proprietary and confidential
information" mean and consist of, for example, and not intending to be
inclusive, (i) methods of doing business; (ii) financial information, consisting
of financial cost, and sales data and other information of SCORES; (iii)
personnel information of SCORES; (iv) lists, whether written or in electronic
form, of customers and accounts, contracts, sales information, pricing lists,
vendor and supplier lists of SCORES; and (v) other information of a confidential
nature of SCORES which must remain confidential for the continuing success of
SCORES and of the Buyer.  Confidential information shall not include information
available to the public through no fault of Lovaas or information required to be
disclosed by court order.


2.           Non-Disclosure and Confidentiality Covenants.  Lovaas acknowledges
that the SCORE=s Trade Secrets and other proprietary and confidential
information of SCORES, as they may exist from time to time, are valuable,
special and unique assets of the SCORES's business.  Additionally, Lovaas
acknowledges that the business goodwill and business contacts of  SCORES are
being sold, transferred and conveyed to the Buyer and will become the sole
property of the Buyer and are among the most valuable business assets being
sold, transferred and conveyed to Buyer.  Therefore, in consideration of the
mutual promises herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and to protect the
foregoing valuable property of SCORES, Lovaas expressly covenants and agrees as
follows:


Lovaas will not:


(1)           Disclose, directly or indirectly, the SCORE's Trade Secrets and
other proprietary and confidential information, or any part thereof, to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever; or


(2)           Directly or indirectly use any of the SCORE's Trade Secrets and
other proprietary and confidential information, or any part thereof, for his own
purpose or for his own benefit in any activity of any nature whatsoever.


3.           Covenant Not to Compete.  For a period of twelve (12) months after
the date of execution of this Non-Competition Agreement (the “Term”), Lovaas
specifically agrees that he will not, for himself, on behalf of or in
conjunction with any person, firm, corporation or entity (either as principal,
employee, shareholder, member, director, officer, partner, consultant, owner or
part owner of any corporation, partnership or any type of business entity),
directly or indirectly, whether for compensation or not, compete with  Rick’s or
Buyer or any of Rick’s subsidiaries or affiliates, or the club known as SCORES
by owning or sharing in the earnings of, carrying on, managing, operating,
controlling, being engaged in, rendering services to, soliciting customers for,
participating in or otherwise being connected with, any business engaged in the
operation of an establishment providing live female nude or semi-nude adult
entertainment in Clark County, Nevada, or any of its surrounding counties;
provided, however, that this Non-Competition Agreement shall specifically
exclude the Penthouse Club and the Bada Bing Club located in Clark County,
Nevada.


4.           Covenant of Non-Solicitation and Employment of Employees and
Independent Contractors.  During the Term hereof, Lovaas agrees not to solicit
or induce or attempt to solicit or induce any employee, independent contractor,
or agent or consultant of Buyer, Rick’s or SCORES or any entity which is
affiliated with the Buyer, Rick’s or SCORES to leave his or her employment or
terminate his or her agreement or relationship or independent contractor
relationship with the Buyer, Rick’s or SCORES or any entity which is affiliated
with any of them.

 
Non-Competition Agreement - Page 2

--------------------------------------------------------------------------------

 

5.           Acknowledgments and Agreements of Lovaas.  Lovaas acknowledges and
agrees that:


 
(a)
Due to the nature of Rick’s and Buyer’s business, the foregoing covenants place
no greater restraint upon Lovaas than is reasonably necessary to protect the
business and goodwill of Rick’s or the Buyer;



 
(b)
These covenants protect a legitimate interest of Rick’s and the Buyer and do not
serve solely to limit Rick’s and the Buyer’s future competition;



 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(d)
A breach of these covenants by Lovaas would cause irreparable damage to Rick’s
and Buyer;



 
(e)
These covenants will not preclude Lovaas from becoming gainfully employed
following the closing of the Asset Purchase Agreement;



 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
Rick’s and the Buyer’s business and goodwill and valuable and extensive trade
which Rick’s has established through its own expense and effort;



 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(h)
Lovaas has carefully read and considered all provisions of this Non-Competition
Agreement and agrees that all of the restrictions set forth are fair and
reasonable and are reasonably required for the protection of the interests of
Rick’s and the Buyer.



6.           Remedies, Injunction.  In the event of an actual breach of any
provisions of this Non-Competition Agreement by Lovaas, Lovaas agrees that
Rick’s and the Buyer shall be entitled to a temporary restraining order,
preliminary injunction and/or permanent injunction restraining and enjoining
Lovaas from violating the provisions herein.  Nothing in this Non-Competition
Agreement shall be construed to prohibit Rick’s or Buyer from pursuing any other
available remedies for such breach, including, without limitation, the recovery
of damages, including actual, indirect, incidental, consequential or punitive
damages or lost or imputed profits from Lovaas.  Lovaas further agrees that, for
the purpose of any such injunction proceeding, it shall be presumed that Rick’s
and the Buyer’s legal remedies would be inadequate and that Rick’s and the Buyer
would suffer irreparable harm as a result of any violation of the provisions of
this Non-Competition Agreement by Lovaas.


7.           Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  Lovaas further agrees that such covenants
and/or any portion thereof are severable, separate and independent, and should
any specific restriction or the application thereof, to any person, firm,
corporation, or situation be held to be invalid, that holding shall not affect
the remainder of such provisions or covenants.
 
Non-Competition Agreement - Page 3

--------------------------------------------------------------------------------


 
8.           General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph (a).  Notices delivered
person­ally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of three (3) days after mailing; and overnight
delivery service shall be deemed delivered one (1) day after depositing with the
overnight delivery service.



 
If to Rick’s or Buyer:
Eric Langan, President

10959 Cutten Road
Houston, Texas 77066


 
With a copy to:
Mr. Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007


 
If to Lovaas:
Frank Lovaas

_____________________
_____________________


 
With a copy to:
Aaron Lovaas

Lovaas & Lehtinen, P.C.
3016 W. Charleston Blvd., Suite 210
Las Vegas, Nevada 89102

 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Nevada, without regard to principles of conflict of laws.  In any
action between the Parties, each of the Parties consents to the exclusive
jurisdiction and venue of the federal and state courts located in Clark County,
Nevada.



Non-Competition Agreement - Page 4

--------------------------------------------------------------------------------




 
(c)
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



 
(d)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the agreement of Lovaas not
to compete with Rick’s or the Buyer or SCORES.



 
(e)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and that no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Non-Competition Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.



 
(f)
Assignment.  The rights and benefits of Rick’s and the Buyer under this
Non-Competition Agreement shall inure to the benefit of and be binding upon the
successors and assigns of Rick’s and the Buyer.  The rights of Lovaas hereunder
are personal and nontransferable except that the rights and benefits hereof
shall inure to the benefit of the heirs, executors and legal representatives of
Lovaas.



 
(g)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.





[SIGNATURES ON FOLLOWING PAGE]

 
Non-Competition Agreement - Page 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
4th day of September, 2008.





 
RICK’S CABARET INTERNATIONAL, INC.
             
By
/s/ Eric Langan
   
Eric Langan, President
             
RCI ENTERTAINMENT (LAS VEGAS), INC.
             
By:
/s/ Eric Langan
   
Eric Langan, President
             
/s/ Frank Lovaas
 
Frank Lovaas, Individually




Non-Competition Agreement - Page 6

--------------------------------------------------------------------------------